Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Acknowledgement
The amendment filed on 2/5/2021, responding to the office final action mailed on 9/14/2020, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al (US 2019/0157148; Hsieh hereinafter).

With regard to claim 15, Hsieh discloses a semiconductor device (e.g. Fig.2A with corresponding texts) comprising: 
a first active gate structure 256A (para[0029]) and 
a second active gate structure 256B (para[0029]) over 
an active region (region underneath and between the gates), the second active gate structure 256B being immediately adjacent to the first active gate structure 256A; 
at least two epitaxial structures 220A/220B (para[0034]) therebetween the first 256A and second 256B active gate structures; and LMLT017-US-NP5Application No.: 16/382,184 Response to Final Office Action dated September 14, 2020the at least two epitaxial structures 220A/220B are substantially uniform in size


With regard to claim 20, Hsieh discloses the semiconductor device of claim 19 wherein the electrically conductive material forms source/drain contacts (para[0039])

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 16 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim 15 recites particularly with 
wherein the two epitaxial structures between the first and second active gate structures are separated by an active region segment, the active region segment having a pre-determined width that defines the widths of the epitaxial structures  in combination with other elements of the base claim 15.

	The dependent claims 17-18 are allowable at least for the same reason as claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896